Exhibit 10.3


TERMINATION AGREEMENT AND GENERAL RELEASE

This Termination Agreement and General Release (“Agreement”) is made and entered
into by and among Robert J. Jaeger (hereinafter referred to as “Mr. Jaeger”) and
Westmoreland Coal Company (hereinafter referred to as “Westmoreland”).


WITNESSETH:

        WHEREAS, Westmoreland has indicated to Mr. Jaeger that it wishes to
employ a new Chief Financial Officer; and

        WHEREAS, Mr. Jaeger has indicated that he desires to leave the Company
rather than accept another position within the Company; and

        WHEREAS, Mr. Jaeger is a covered participant in the Westmoreland
Executive Severance Policy; and

        WHEREAS, Westmoreland wishes to deliver severance benefits in a mutually
advantageous manner; and

        WHEREAS, Westmoreland wishes to assure a reasonable and orderly
transition of Mr. Jaeger’s responsibilities and his continued support and
assistance as needed.

        NOW THEREFORE, in consideration of these premises and mutual promises
herein contained, it is agreed as follows:

        1.         Mr. Jaeger will separate from the Company on August 31, 2003,
and will resign all positions and directorships at the various subsidiaries and
affiliates of the Company, as well as seats on various Company related
committees and trusts on which he serves on that date. Mr. Jaeger will continue
to receive his current salary on regular pay dates, be eligible for health,
dental, life and disability insurance, vacation benefits, and accrual of
credited service for retirement purposes, through to and including August 31,
2003. He shall not be eligible for any other compensation or benefits except as
set forth herein.

        2.         At the time of termination of employment, Mr. Jaeger may
elect to continue receiving group medical insurance pursuant to federal COBRA
laws. All premiums for continued medical coverage under COBRA will be paid
monthly by Mr. Jaeger.

1

        3.         Upon separation and so long as he abides by the terms of this
Agreement, which determination by the Company shall not be arbitrary and
capricious, Westmoreland agrees to pay Mr. Jaeger a severance in the sum of
$720,000 at the rate of $50,000 per year for ten years plus an additional
$110,000 per year for the first two years in equal monthly installments
beginning on September 30, 2003. Westmoreland reserves the right to at any time
prepay all or any portion of the $720,000. The first 24 monthly installments of
principal shall be in the amount of $13,333.33 from September 30, 2003 through
August 31, 2005. The remaining 96 monthly installments of principal shall be in
the amount of $4,166.67 from September 30, 2005 through August 31, 2013, which
amount shall be adjusted monthly, beginning September 1, 2003, based on the
outstanding principal and the per annum rate (yield) of the 10 year Treasury
Notes as of the last business day of the preceding month. The monthly principal
payments shall be subject to standard withholding deductions. A separate check
will be issued for any interest payment. It is understood and agreed that
payments made pursuant to this paragraph 3, paragraphs 4 and 5, and Mr. Jaeger's
eligibility for qualified pension benefits under the Company's Salaried
Retirement Pension Plan earned through the date of his separation are the
substitute for and in lieu of the payments Mr. Jaeger might otherwise be
entitled to under the Westmoreland Executive Severance Policy or any other
compensation or benefit program as of the effective date of his separation.

        4.          Mr. Jaeger shall also be entitled to receive three years
credit in the 2000 Award, two years credit in the 2001 Award, and one year
credit in the 2002 Award under the Company's approved 2000 Performance Unit Plan
("Plan"). The value, if any, of these awards and the time and manner of payment
will be determined by the Compensation and Benefits Committee, in its sole
discretion, as provided in the 2000 Performance Unit Plan and Award
Certificates, which terms and conditions shall be the same as for the other
participants receiving Awards for those periods.

        5.          All stock options under the 1995, 2000 and 2002 Long-Term
Stock Incentive Plans that are vested as of the date of Mr. Jaeger's separation
must be exercised within 90 days thereof. All unvested rights under the 1995,
2000 or 2002 Long-Term Incentive Stock Plans will lapse at the date of Mr.
Jaeger's separation.

        6.          Westmoreland will pay Mr. Jaeger for any of the current
year's vacation days that are not used prior to his separation.

        7.          Mr. Jaeger will remain a Company designee on the
Westmoreland membership at the Broadmoor Golf Club through the date of
separation.

        8.          In the event of Mr. Jaeger's death, all payments due
hereunder by Westmoreland will be paid to Mary Jaeger, his wife, and in the
event of her death, then equally to his surviving children according to the same
terms and conditions of this Agreement.

        9.          Mr. Jaeger will diligently discharge all his duties, through
the date of his separation.

        10.          Mr. Jaeger agrees to provide reasonable consultation and
assistance to Westmoreland following his separation without additional
compensation. For all matters other than issues associated with the financing of
the acquisitions of the coal business of Entech, Inc. and Knife River by
Westmoreland Mining LLC or the UMWA Health and Benefit Funds, Mr. Jaeger shall
be available for consultation for a period of three years. For issues associated
with the Westmoreland Mining LLC financing, Mr. Jaeger agrees to be available
for consultation for the term of the financing and for issues associated with
the UMWA Health and Benefit Funds for the term of the Master Agreement or, in
the case of the 1974 Pension Plan, for the duration of any litigation related
thereto. Any consultation shall be provided at times and in a manner that does
not interfere with any other employment and Westmoreland agrees to pay
reasonable expenses incurred by Mr. Jaeger in providing the consultation
required by this paragraph.

2

        11.          Non-Disparagement. Mr. Jaeger agrees to refrain from making
any disparaging comments, including defamation, libel or slander concerning
Westmoreland's business, products or services, officers, employees and directors
of Westmoreland and its investors, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations, and assigns or
interfering with the contracts and relationships of Westmoreland and its
officers, directors, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns, except to say that he was terminated from employment and received
benefits under Westmoreland's Executive Severance Policy. Mr. Jaeger agrees that
he will not support or participate in or with any action taken by any party,
including any union, Union Health and Benefit Fund, shareholder action or
activity or any potential buyers of the Company without the express written
consent of the Company. Likewise, Westmoreland agrees to refrain from making any
disparaging comments, including defamation, libel or slander concerning Mr.
Jaeger or interfering with his contracts and relationships with any future
employer. However, it is agreed that Westmoreland may disclose that Mr. Jaeger
was terminated from employment and received benefits under Westmoreland's
Executive Severance Policy after the Company determined to hire a new Chief
Financial Officer and Mr. Jaeger elected not to accept another position within
the Company. For the purpose of the foregoing, "Westmoreland" shall be deemed to
include all Westmoreland's subsidiaries and affiliates.

         12.          Westmoreland understands that Mr. Jaeger may seek other
employment, however, Mr. Jaeger agrees not to seek or accept employment with any
company or entity that directly or indirectly competes with Westmoreland in the
Western United States, including the upper Mid-West, for a period of two years
from the effective date of his separation. Mr. Jaeger shall not be prohibited
from accepting employment with any oil or gas firm or producer of power, so long
as his position with said employer does not include matters relating directly to
Westmoreland Coal Company and its interests or the production, purchase, sale or
pricing of coal. Moreover, should matters relating to Westmoreland come to Mr.
Jaeger's attention in his capacity as an employee of such entity, he shall
promptly notify Westmoreland of such matters and recuse himself from any further
involvement with them.

3

         13.          In consideration of the payments by Westmoreland to Mr.
Jaeger described in paragraphs 3, 4 and 5 above, Mr. Jaeger, individually and on
behalf of his successors, heirs, and assigns, hereby forever releases, remises,
waives, acquits, and discharges Westmoreland, together with any and all parent
corporations of Westmoreland and their respective affiliates, subsidiaries,
successors, predecessors, assigns, directors, officers, shareholders,
supervisors, employees, attorneys, agents, and representatives, from any and all
actions, causes of action, claims, demands, losses, damages, costs, attorneys'
fees, judgments, liens, indebtedness, and liabilities whatsoever, known or
unknown, suspected or unsuspected, past or present, contingent or existing,
arising from or relating or attributable to Mr. Jaeger's employment by
Westmoreland, the termination of said employment, and, without limiting the
generality of the foregoing, from any and all matters asserted, or which could
have been asserted against any of the foregoing, in any lawsuit, or in any other
state or federal judicial or administrative forum, up to and including the date
of this Agreement, specifically, but not by way of limitation, including claims
under the Federal Mine Safety and Health Act of 1977, as amended, the Fair Labor
Standards Act, as amended, the National Labor Relations Act, as amended, the
Family and Medical Leave Act, as amended, Title VII of the Civil Rights Act of
1964, as amended, the Post-Civil War Reconstruction Acts, as amended, the Age
Discrimination in Employment Act, as amended, the Americans with Disabilities
Act, the Rehabilitation Act of 1973, as amended, the Civil Rights Act of 1991,
the Employee Retirement Income Security Act of 1974, as amended, any state civil
rights act, any claim of wrongful discharge whether based upon tort or contract
arising out of the common law of Colorado or any other state, and any other
claim of any type whatsoever. Except for claims that allege gross negligence or
willful misconduct, Westmoreland, likewise, on its behalf, and on behalf of any
and all subsidiaries and affiliates, hereby forever releases, remises, waives,
acquits, and discharges Mr. Jaeger, his family, heirs, successors, assigns, or
agents from any and all actions, causes of action, claims, demands, losses,
damages, costs, attorneys' fees, judgments, liens, indebtedness, and liabilities
whatsoever, known or unknown, suspected or unsuspected, past or present, arising
from or relating or attributable to Mr. Jaeger's employment by Westmoreland, the
termination of said employment, Mr. Jaeger's subsequent search for other
employment, and, without limiting the generality of the foregoing, specifically
from any and all matters asserted or which could have been asserted in any
lawsuit, up to the date of this Agreement. Mr. Jaeger and Westmoreland desire to
resolve all matters between them through the effective date of his separation
from Westmoreland. To that end, the parties hereby agree and acknowledge that,
subject to their mutual agreement at that time, they in good faith intend, by
letter agreement, to agree to apply the language of this paragraph 13, and all
other provisions of this Agreement, through to and including August 31, 2003,
with a signed letter by them on August 31, 2003.

        14.          Mr. Jaeger and Westmoreland each forever waive all rights
to assert that this Agreement was the result of a mistake in law or in fact.
Further, they forever waive all rights to assert that any or all of the legal
theories or factual assumptions used for negotiating purposes are for any reason
inaccurate or inappropriate.

        15.          Payment of the compensation set forth in paragraphs 3, 4
and 5 above, constitutes reimbursement for and settlement of any and all claims,
other than for breach of this Agreement, asserted or unasserted for unpaid
compensation, including any entitlement to compensation pursuant to
Westmoreland's Executive Severance Policy or incentive compensation programs,
claims relating to benefits, claims under any federal, state or local law or
cause of action concerning employment, all common law claims, including but not
limited to, actions in tort, defamation and breach of contract, any claims
relating to performance units, stock, or stock options, contractual or
otherwise, and any claim or damage arising out of his employment with or
separation from Westmoreland under any common law theory or any state or federal
ordinance not expressly referenced above which have arisen as of the effective
date of this Agreement and Mr. Jaeger, his heirs, agents, assigns, executors,
administrators, personal representatives and any future estates irrevocably and
unconditionally release these claims. Notwithstanding anything to the contrary
in this Agreement, Mr. Jaeger shall remain eligible for qualified pension
benefits under the Company's Salaried Retirement Pension Plan earned through the
date of his separation and shall remain covered pursuant to the terms of the
Company's Officer & Director existing professional liability insurance.

        16.          Mr. Jaeger hereby covenants and warrants that he has not
assigned or transferred to any person any portion of any claims which are
released and waived in this Agreement.

         17.          Mr. Jaeger agrees to waive reinstatement to employment
with Westmoreland. Mr. Jaeger further promises not to apply in the future for
employment with Westmoreland or any parent corporation of Westmoreland, or their
respective affiliates, subsidiaries, successors, or assigns. Mr. Jaeger further
agrees that should he make any application for employment in violation of this
paragraph, the application may be rejected, with no liability to Westmoreland or
any parent corporation of Westmoreland, or their respective affiliates,
subsidiaries, successors, or assigns, and should he be employed contrary to this
paragraph, without his disclosing the provisions of this paragraph, his
employment may be terminated with no liability to Westmoreland or any parent
corporation of Westmoreland, or their respective affiliates, subsidiaries,
successors, or assigns.

4

        18.          Mr. Jaeger agrees to take all reasonable steps to protect
and keep confidential all material non-public information concerning
Westmoreland. It is expressly agreed that this confidentiality provision is an
essential provision of this Agreement.

        19.          If the confidentiality provision in paragraph 18 is
breached by Mr. Jaeger, Westmoreland shall be entitled to take any and all
actions to enforce the confidentiality provisions of paragraph 18 and shall be
entitled to damages for any breach. The parties agree that equitable relief, in
addition to damages for a breach, are appropriate remedies. Attorney's fees
incurred in any action shall be the responsibility of the losing party.

        20.          Mr. Jaeger agrees to promptly return upon his separation
any remaining Westmoreland property in his possession, including keys, security
cards, and any other property belonging to Westmoreland.

        21.          This Agreement sets forth the complete Agreement between
the parties. No other covenants or representations have been made or relied on
by the parties, and no other consideration, other than that set forth herein, is
due or owing between the parties. Specifically, but without limiting the scope
of the foregoing, no payment of money between the parties is due or owing in any
way, in any amount, or on account of any charge, including attorneys' fees,
other than the sum described in paragraphs 3, 4 and 5 above.

         22.          Mr. Jaeger acknowledges that he has been advised by
Westmoreland to consult with an attorney prior to executing this Agreement, that
he has been given at least twenty-one (21) days within which to consider this
Agreement, and has been advised that for a period of seven (7) days following
execution of this Agreement, he may revoke this Agreement and that it shall not
become effective or enforceable until the expiration of said seven (7) day
period. Mr. Jaeger further acknowledges that he will receive the payments
described in paragraphs 3, 4 and 5 above only upon expiration of the seven (7)
day time period described above.

        23.          Mr. Jaeger represents that he has read this Agreement and
understands each of its terms. Mr. Jaeger further represents that no
representations, promises, agreements, stipulations, or statements have been
made by Westmoreland, or its parent corporation or their respective affiliates,
subsidiaries, successors, predecessors, assigns, directors, officers, employees,
shareholders, supervisors, agents, attorneys, or representatives to induce this
settlement, beyond those contained herein. Mr. Jaeger further represents that he
voluntarily signs this Agreement as his own free act, and that Mr. Jaeger is not
acting under any coercion or duress.

5

        24.          If any provision of this Agreement should be declared to be
unenforceable by any administrative agency or court of law, the remainder of the
Agreement shall remain in full force and effect, and shall be binding upon the
parties hereto as if the invalidated provision were not part of this Agreement.

        25.          Should Mr. Jaeger seek to take, or take, any legal,
equitable or administrative action based upon any claim waived or released in
Paragraph 13 above, or to claim that this Agreement is, in any respect, invalid,
incomplete, or otherwise unenforceable, a condition precedent to any such action
or claim shall be the tender in full of all payments made pursuant to Paragraphs
3, 4 and 5 above, which monies shall be held in escrow pending resolution of
said action or claim. In any such dispute the prevailing party shall be entitled
to his/its attorneys' fees, costs and expenses.

        26.          Colorado law shall govern the interpretation of this
Agreement.

  PLEASE READ CAREFULLY. THIS TERMINATION AGREEMENT AND GENERAL RELEASE INCLUDES
A RELEASE OF ALL KNOWN OR UNKNOWN CLAIMS. THE UNDERSIGNED STATES THAT HE/SHE HAS
CAREFULLY READ THE FOREGOING TERMINATION AGREEMENT AND KNOWS AND UNDERSTANDS THE
CONTENTS THEREOF, AND THAT HE/SHE EXECUTES THE SAME AS HIS/HER OWN ACT AND DEED.


        I, Robert J. Jaeger, acknowledge that I have been provided sufficient
opportunity to review this Termination Agreement and General Release and to
consult with an attorney with respect to its terms and conditions, including the
general release contained herein. I further acknowledge that I have not relied
upon any representation or statement not set forth in the Agreement. I have
carefully read this document, understand all of its terms, accept and agree to
its terms, and execute it voluntarily with full knowledge of its significance on
this 2nd day of July, 2003.

  /s/ Robert J. Jaeger
Robert J. Jaeger

        Robert J. Jaeger appeared before me this 2nd day of July, 2003, and
subscribed and swore to this Termination Agreement and General Release after
having initialed each page thereof.

My commission expires: 7/22/2004 /s/ Colette Sayka
Notary Public

6

        I, Christopher K. Seglem, on behalf of Westmoreland Coal Company,
acknowledge that I have been provided sufficient opportunity to review this
Termination Agreement and General Release and to consult with an attorney with
respect to its terms and conditions, including the general release contained
herein. I have read this document, understand all of its terms, accept and agree
to its terms, and execute it voluntarily with full knowledge of its significance
on this 2nd day of July, 2003.

  WESTMORELAND COAL COMPANY


  By: /s/ Christopher K. Seglem
Title: Chairman, President and Chief Executive Officer

        Christopher K. Seglem appeared before me this 2nd day of July, 2003, and
subscribed and swore to this Termination Agreement and General Release after
having initialed each page thereof.

My commission expires: 7/22/2004 /s/ Colette Sayka
Notary Public

7